Filed pursuant to Rule 424b(3) File No. 333-139817-13 Supplement To Prospectus Supplement Dated May 25, 2007 (To Prospectus Dated February 13, 2007) $807,451,300 (Approximate) Asset-Backed Certificates, Series 2007-6 GSAA Home Equity Trust 2007-6 Issuing Entity GS Mortgage Securities Corp. Depositor Goldman Sachs Mortgage Company Sponsor Wells Fargo Bank, National Association Master Servicer and Securities Administrator Avelo Mortgage, L.L.C. Countrywide Home Loans Servicing LP Servicers This is a supplement to the prospectus supplement dated May 25, 2007 (the “Prospectus Supplement”) to the
